DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending. Claims 1-11 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 

Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior arts do not expressly teach wherein said first bearing support comprises a first cylindrical portion which extends coaxially with a second cylindrical portion of said idler bevel wheel, these first and second cylindrical portions being guided one inside the other by bearings, and said idler bevel wheel is driven by said low-pressure body through an annular damping part which is independent of said first bearing support as claimed. 
Figure 5 of Curlier et al. (US 2017/0044987 A1) contains a first bearing support (26, 42, 66) comprising a first cylindrical portion (66) which extends coaxially with a second cylindrical portion (22a) of an idler bevel wheel (22), however said cylindrical portions are not guided one inside the other nor is the annular damping part (66) independent of the first bearing support. 
The figure of Bart et al. (US 7,552,591 B2) teaches a first bearing support (radially outside of 8) comprising a first cylindrical portion which extends coaxially with a second cylindrical portion of an idler bevel wheel (7), these first and second cylindrical portions being guided one inside the other by bearings (8). However, the idler bevel wheel (7) is not driven through an annular damping part independent of the first bearing support. Col. 4, Lines 40-48 describe the structure of the idler bevel wheel (7) with the bearing (8). 
Figure 2 of Houradou et al. (US 2012/0288369 A1) teaches a first bearing support (35) comprising a first cylindrical portion which extends coaxially with a second cylindrical portion of an idler bevel wheel (22), these first and second cylindrical portions being guided one inside the other by bearings (14). However, as noted in paragraph [0035], the idler bevel wheel (22) is attached to a high pressure shaft and no annular damping part independent of said first bearing support is present. 
Therefore, known prior art aircraft turbine engines with drawing means for drawing power do not teach the combination of limitations of wherein said first bearing support comprises a first cylindrical portion which extends coaxially with a second cylindrical portion of said idler bevel wheel, these first and second cylindrical portions being guided one inside the other by bearings, and said idler bevel wheel is driven by said low-pressure body through an annular damping part which is independent of said first bearing support as claimed. According to Pg. 12, Lines 18-31 of the disclosure, the claimed structure allows for a compact power drawing meshing that is independent of the displacements from the low pressure body, isolating the meshing from the rest of the engine. It does not appear that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide said arrangement of 
Claims 2-11 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745